DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note – in the interest of compact prosecution a telephone call was made to request an electronic terminal disclaimer but did not result in an eTD being filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10694446 in view of US 20150043435 A1 herein Blankenship. Although the claims are not identical, they are not patentably distinct from each other because: Instant claim 1 and conflicting claim 1 are both directed towards methods of operating a second base station supporting dual connectivity.
Conflicting claim 11. A method of a second base station in a communication system supporting a dual connectivity wherein a terminal is connected to a first base station and the second base station, the method comprising: identifying a blockage of a link between the second base station and the terminal; transmitting, to the first base station, a first message which includes information indicating the blockage of the link; identifying that the link is recovered; and transmitting, to the first base station, a second message including information indicating that the link is recovered, wherein the first message comprises a sequence number (SN) of at least one lost data unit, a highest SN of successfully delivered data units, and a highest SN of transmitted data units in the link between the second base station and the terminal, and wherein the link is unremoved after the first message is transmitted.
Instant claim 1. A method for a second base station in a communication system supporting dual connectivity, the method comprising: identifying a blockage of a link between the second base station and a terminal which is connected to the second base station and a third base station; transmitting, to a first base station, a first message including information indicating the blockage of the link; identifying the link between the second base station and the terminal is recovered; transmitting, to the first base station, a second message including information indicating the recovery of the link; receiving at least one data unit from the first base station; and transmitting, the at least one data unit to the terminal.
The difference being wherein the first message comprises a sequence number (SN) of at least one lost data unit, a highest SN of successfully delivered data units, and a highest SN of transmitted data units in the link between the second base station and the terminal, and wherein the link is unremoved after the first message is transmitted.
Blankenship discloses the first message comprises a sequence number (SN) of at least one lost data unit, a highest SN of successfully delivered data units, and a highest SN of transmitted data units in the link between the second base station and the terminal, and wherein the link is unremoved after the first message is transmitted (0175). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma in view of Chen to include discarding delivered packets with sequence numbers in packet data convergence protocol as taught by Blankenship so as to efficiently deliver undelivered packets (0215).
Conflicting claim 1 corresponds to Instant claim 13.
Conflicting claim 2 corresponds to Instant claim 6.
Conflicting claim 3 corresponds to Instant claim 7.
Conflicting claim 4 corresponds to Instant claim 10.
Conflicting claim 5 corresponds to Instant claim 5.
Conflicting claim 6 corresponds to Instant claim 14.
Conflicting claim 7 corresponds to Instant claim 20.
Conflicting claim 8 corresponds to Instant claim 19.
Conflicting claim 9 corresponds to Instant claim 23.
Conflicting claim 10 corresponds to Instant claim 22.
Conflicting claim 12 corresponds to Instant claim 24.
Conflicting claim 13 corresponds to Instant claim 15.
Conflicting claim 14 corresponds to Instant claim 21.
Conflicting claim 15 corresponds to Instant claim 2.
Conflicting claim 16 corresponds to Instant claim 3.
Conflicting claim 17 corresponds to Instant claim 8.
Conflicting claim 18 corresponds to Instant claim 12.
Conflicting claim 19 corresponds to Instant claim 9.
Conflicting claim 20 corresponds to Instant claim 10, 15.
Conflicting claim 2 corresponds to Instant claim 16.
Conflicting claim 1 corresponds to Instant claim 17.
Conflicting claim 2 corresponds to Instant claim 18.
The instant claims merely broaden the scope of the conflicting claims. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468